Citation Nr: 1449999	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 1979 to October 1995 and from February 2002 to April 2003.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a September 2009 decision by the RO which denied the benefit sought on appeal.  

In the Written Brief Presentation, dated in October 2014, the representative appears to have raised the additional issue of service connection for a right knee disability, including service connection for a low back disability secondary to a right knee disability.  This issue is not in appellate status and is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

The current evidence of record includes the Veteran's service treatment records (STRs) for his first period of service from 1979 to 1995.  However, there are no STRs for his second period of service from 2002 to 2004.  Although the Veteran contends that his current low back disability was incurred during his first period of service, VA has a duty to obtain a complete record which includes any STRs for his second period of service.  As there is no indication in the record that any specific request was made to obtain these records, or that the STRs are unavailable, the Board is compelled to remand the appeal to obtain all outstanding STRs.  38 C.F.R. § 3.159(c)(2).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all available STRs for the Veteran's service from 2002 to 2003 from the NPRC, and associate them with the claims file.  If no such records can be found, or if they have been destroyed, the AMC should ask for specific confirmation of that fact.  

2.  Thereafter, the AMC should undertake any additional development deemed necessary, to include returning the claims file to the VA examiner who conducted the August 2009 examination for review of any additional STRs obtained and a supplemental medical opinion, if appropriate.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

